DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
`	This action is a 2nd action non-final office action. Amendment to claim 1 includes moving a limitation from claim 4 into claim 1. Although the rejection of claim 1 has changed to a 35 USC 103 rejection, new art will be used, rendering this a 2nd action non-final. 

Response to Arguments
Applicant’s arguments 1/26/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Douglas US 5581014.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehler US 5285677 in view of Douglas US 5581014.
As to claim 1, Oehler teaches “A gas sensor (Abstract) comprising: a main elongate gas chamber with a supply opening arranged on a first end of the main gas chamber and a discharge opening positioned opposite the supply opening and arranged on a second end of the main gas chamber, so as to permit gas to flow through the main gas chamber (Figure 3, #1 is the main gas chamber and #22 and #22’ permit gas to enter and exit the main gas chamber); a magnetic field (Figure 3, #32; Abstract); an ultrasonic transmitter and receiver sensor arranged on either the first or second end of the main elongate gas chamber and being configured to direct an ultrasonic wave along the a longitudinal axis of the main elongate gas chamber, an  opposite end of the main elongate gas chamber is-being reflective for an ultrasonic waves or an ultrasonic transmitter sensor arranged on a first end of the main elongate gas chamber and an ultrasonic receiver sensor arranged on a second end of the main elongate gas chamber (Figure 3, #2 and #3 are an ultrasonic transducer and receiver); and a control unit configured to control the ultrasonic transmitter and receiver sensor and to determine a time of flight of the ultrasonic wave between transmitting and receiving the ultrasonic wave (Figure 3, #35; Column 9, lines 32-47).” Oehler does not explicitly teach a reference elongate gas chamber does teach that the measured values are compared to a reference value in order to determine characteristics of the gas.
Douglas teaches “a reference elongate gas chamber arranged in parallel fluid connection with the main elongate gas chamber (Figure 1, #26).”


As to claim 2, Oehler teaches “wherein the magnetic field device comprises an electrical coil arranged coaxially with the main elongate gas chamber (Figure 3, #32 is a magnetic coil and is on the same axis as chamber #1).”
The prior art is silent regarding the coils location “in the main elongate gas chamber”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to arrange the coil within the main gas chamber. One could place the coils in the chamber to decrease space occupied by the sensor. It only involves routine skill in the art to rearrange known elements, especially if the known element has the same function.

	
(Column 8, lines 44-50).”

As to claim 4, Oehler does not explicitly teach “The gas sensor according to claim 1, further comprising and a second ultrasonic transmitter and receiver sensor arranged on either a first or second end of the reference elongate gas chamber, an opposite end of the reference elongate gas chamber being reflective for an ultrasonic wave, or a second ultrasonic transmitter sensor arranged on the first end of the main elongate gas chamber and a second ultrasonic receiver sensor arranged on the second end of the main elongate gas chamber, and wherein the second ultrasonic transmitter and receiver sensor is controlled by the controller to provide a reference signal”. Oehler does not explicitly teach a reference elongate gas chamber does teach that the measured values are compared to a reference value in order to determine characteristics of the gas. Oehler does teach the sensing elements for a gas measurement chamber which can be duplicated for a reference gas chamber.
Douglas teaches “wherein the reference elongate gas chamber is arranged outside a magnetic field generated by the magnetic field device (Figure 1, #26), the reference elongate chamber (Figure 1, #26).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Douglas with that of Oehler. Oehler teaches that a reference value is used for comparison, however it just does not teach an additional structural element for acquiring that reference value. Douglas does teach the concept and use of a reference signal in Column 2, lines 45-47 and in Column 8, line 45-50. This prior art teaches that the gas in chamber #1 is compared to a reference signal in order to determine any desired parameters, whereas the claimed invention teaches an extra chamber along with another transducer and receiver to accomplish the same function. Based on the teachings of utilizing a reference signal in the prior art, it would have been obvious to one of ordinary skill to utilize another chamber and measuring elements. Since Douglas teaches a reference chamber and Oehler teaches a gas chamber with sensing structures, one of ordinary skill in the art could add the sensors of Oehler to the reference gas chamber since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977)).

As to claim 5, Oehler teaches “wherein the gas sensor comprises an oxygen sensor (Abstract).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/            Primary Examiner, Art Unit 2863